21-2935
Bartlett v. Tribeca Lending Co.

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 30th day of June, two thousand twenty-two.


        PRESENT:          Pierre N. Leval,
                          Barrington D. Parker,
                          Steven J. Menashi,
                                  Circuit Judges.
____________________________________________

GREGORY MILES BARTLETT,
                  Plaintiff-Appellant,


           v.                                                  No. 21-2935


TRIBECA         LENDING           CORP.,     FRANKLIN
MORTGAGE ASSET TRUST 2009-A,
                  Defendants-Appellees.


____________________________________________
For Plaintiff-Appellant:               Gregory Miles Bartlett, pro se, Queens
                                       Village, NY.


For Defendants-Appellees:              No appearance.



      Appeal from a judgment of the United States District Court for the Southern

District of New York (Swain, C.J.).

      UPON       DUE       CONSIDERATION,        IT   IS   HEREBY       ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      In 2007, Tribeca Lending Corporation brought a foreclosure action against

Gregory Bartlett in state court and judgment was entered against Bartlett in 2008.

In 2014 and 2015, Bartlett, proceeding pro se, filed three lawsuits against Tribeca

in federal court seeking to undermine the foreclosure judgment. As a result,

Bartlett was subject to a 2016 leave-to-file sanction. In 2021, Bartlett moved to sue

Tribeca and a mortgage asset trust, alleging that those entities had obtained a

“void” foreclosure judgment against him in state court. The district court denied

leave to file and dismissed the complaint without prejudice, reasoning that

Bartlett’s lawsuit was not a departure from his prior pattern of vexatious and non-

                                         2
meritorious litigation related to the 2007 foreclosure and that it lacked jurisdiction

over the lawsuit pursuant to the Rooker-Feldman doctrine. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal.

      We review de novo the denial of leave to file a complaint pursuant to a filing

injunction, which has the practical effect of a sua sponte dismissal. See McEachin v.

McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004) (noting that sua sponte dismissals are

reviewed de novo); Malcolm v. Honeoye Falls Lima Cent. Sch. Dist., 517 F. App’x 11,

12 (2d Cir. 2013).

      We affirm the district court’s denial of leave to file because Bartlett’s

complaint was vexatious. Bartlett’s complaint in this action is his fourth attempt

to challenge the 2008 foreclosure judgment in district court. Despite the district

court’s repeated instruction that a federal district court cannot review the state

court judgment, Bartlett filed this case. See Wellington Print Works, Inc. v. Hartford

Textile Corp. (In re Hartford Textile Corp.), 681 F.2d 895, 897 (2d Cir. 1982)

(concluding that the plaintiff’s repetitive “meritless and frivolous” filings resulted

in “vexation, harassment, and needless expense” to the defendants).




                                          3
      In addition to its vexatiousness, Bartlett’s complaint violated the “Rooker-

Feldman doctrine,” according to which the inferior federal courts lack jurisdiction

when “the losing party in state court file[s] suit in federal court after the state

proceedings ended, complaining of an injury caused by the state-court judgment

and seeking review and rejection of that judgment.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 291 (2005). Bartlett lost in state court and then

commenced his federal lawsuit in 2021 after the state proceedings related to the

foreclosure judgment had ended. See Tribeca Lending Corp. v. Bartlett, 923 N.Y.S.2d

451, 452 (N.Y. App. Div. 1st Dep’t 2011). He complained of injuries caused by the

state court judgment—the loss of his property and violation of his rights—and

specifically asked the district court to reject the foreclosure judgment as “void.”

Under these circumstances, the district court properly dismissed the complaint for

lack of jurisdiction.

      The district court’s conclusion—that this lawsuit was not a “departure from

[Bartlett’s] history of bringing vexatious and nonmeritorious litigation ...

concerning his 2007 state foreclosure action”—was not erroneous.




                                        4
         We have considered Bartlett’s remaining arguments, which we conclude are

without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk of Court




                                         5